IN THE UNITED STATES COURT OF APPEALS

                                      FOR THE FIFTH CIRCUIT



                                               No. 97-50782



DARLENE PARRA,
                                                                                           Plaintiff-Appellee,

                                                    versus

PREMIER SALONS INTERNATIONAL, INC.,
                                                                                       Defendant-Appellant.



                              Appeal from the United States District Court
                                   for the Western District of Texas
                                           El Paso Division

                                      USDC No. EP 96 CA 483 SS

                                             November 5, 1998

Before REYNALDO G. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

        Premier Salons International, Inc. appeals an adverse jury verdict on the issue of

discriminatory discharge of Darlene Parra. The jury returned its verdict finding that Premier had

discriminated against Parra based on her national origin by discharging her in violation of 42 U.S.C.

§ 2000e et seq (“Title VII”). The jury awarded her damages for lost wages, present and future

emotional pain and suffering, and pecuniary losses. The jury also awarded punitive damages which

the district court, upon acting on Premier’s post trial motion for judgment as a matter of law, held

was not supported by the evidence. The distri ct court also entered an order awarding Parra

attorney’s fees. Premier timely appealed to this court.




    *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR R. 47.5.4.
       Appellant assigns three points of error. First, appellant claims that the district court erred in

denying its motion for judgment as a matter of law because Parra had failed to present sufficient

evidence to support a claim of national origin discrimination. Next , appellant contends that the

district court’s decision not to include a jury instruction on same actor inference was error. Finally,

appellant argues that the district court erred in denying its motion for judgment as a matter of law

regarding Parra’s claim for compensatory damages.

       Having considered the arguments of counsel, the briefs, the record and the applicable law, we

affirm the judgment of the district court for essentially the reasons expressed by the district court in

its order granting in part and overruling in part Premier Salon’s International’s Renewed Motion for

Judgment as a Matter of Law.

       AFFIRMED.




                                                   2